Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La Opinión y Sentencia que hoy se emite en los recursos del epígrafe constituye evidencia irrefutable de que la ma-yoría de los integrantes de este Tribunal, aparentemente cegada por una arrogancia judicial realmente difícil de comprender, se ha olvidado de: que el poder último en este País reside en el pueblo y que éste ejerce el mismo a través *282de los funcionarios que tiene a bien elegir cada cuatro (4) años; que, precisamente debido a ello, la legislación que promueve y aprueba tanto el Gobernador como los miem-bros de la Asamblea Legislativa representa el sentir mayo-ritario de ese pueblo en un momento determinado de su historia; que la función principal de este Tribunal, como tribunal de última instancia e intérprete máximo de nues-tra Constitución, es la de examinar la validez, y no la sa-biduría, de la legislación que es aprobada y endosada por las otras dos (2) Ramas del Gobierno en cumplimiento del sentir y mandato del pueblo; que venimos obligados a ejer-cer esa facultad de interpretación y análisis a la luz de, y dentro de los parámetros establecidos por, esa Constitu-ción, y que el pueblo tiene el poder, la facultad y el derecho absoluto de enmendar la Constitución, derecho que viene obligado a acatar y respetar este Tribunal aun cuando sus integrantes sean del criterio que las enmiendas propuestas no son muy atinadas y/o convenientes.
En otras palabras, y dicho de la manera más sencilla posible, el gran poder que la Constitución del Estado Libre Asociado de Puerto Rico le concede a este Tribunal no cons-tituye “carta blanca” para abrogarnos la facultad de pretender gobernar este País desde el estrado judicial que ocupamos. Ello le corresponde, dentro del sistema republi-cano de gobierno que rige en nuestro País, a las Ramas Ejecutiva y Legislativa del Gobierno de Puerto Rico. No entender ese hecho, hacer caso omiso del mismo, apartar-nos de nuestro correcto camino, actuar en violación de la Constitución, constituye no sólo la negación de nuestra pro-pia existencia y razón de ser sino que tiene la grave conse-cuencia de causar que el pueblo pierda la fe en la justicia que este Foro dispensa mediante las decisiones que emite.
Estamos conscientes del hecho de que la Mayoría preci-samente sostiene que, al resolver como hoy lo hace, no está actuando ultra vires sino que, por el contrario, lo que está haciendo es descargando su función judicial de evaluar la *283constitucionalidad de una ley. Sin embargo, y a poco que examinemos desde un punto de vista jurídico y objetivo la decisión mayoritaria emitida, nos podremos dar cuenta de que ello no es correcto. Esto es, la Mayoría está declarando inconstitucional parte de la Ley Habilitadora del Referén-dum sobre Enmiendas a la Constitución de Puerto Rico de 1994 (en adelante Ley Habilitadora) en forma caprichosa y errónea; privando de esa forma no sólo al pueblo de expre-sar su preferencia sobre un asunto de gran interés público, sino que trastocando, y desestabilizando, la celebración del mencionado referéndum.(1)
HH
Una lectura cuidadosa y objetiva de los recursos radica-dos por los apelantes Partido Independentista Puertorri-queño, Partido Popular Democrático, y el “peticionario” Báez Galib, demuestra que los planteamientos o señala-mientos de error de éstos, que pudieran tener algún mé-rito, se pueden resumir en cuatro (4),(2) a saber:
(1) que la proposición relativa a la fianza contraviene la disposición constitucional que consagra la presunción de inocencia y la que prohíbe los castigos crueles e inusitados;
(2) que la Ley Habilitadora en controversia —al fijar una suma máxima de contribuciones financieras, la suma de mil dólares ($1,000), que puede hacer una persona na*284tural o jurídica a un partido político— resulta violatoria del derecho de los ciudadanos a la libertad de expresión;
(3) que la referida Ley Habilitadora violenta las dispo-siciones de la Sec. 1 del Art. VII de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, al permitir que se presente a la consideración del electorado más de tres (3) proposiciones; específicamente debido a la proposición re-lativa a la limitación de términos para los cuales ciertos funcionarios pueden ser electos a sus cargos, y
(4) que el esquema de aportaciones financieras plas-mado en la referida Ley Habilitadora es inconstitucional no sólo porque no le asigna fondos públicos a los partidos políticos sino porque trata, en forma desigual, a las agru-paciones cívicas que no cualifican como partidos.
h-í
En relación con el primero de los señalamientos —esto es, el relativo a la proposición sobre la eliminación del de-recho absoluto a la fianza— resulta palpablemente obvio que la eliminación del derecho absoluto a la fianza no infringe, de modo alguno, la disposición constitucional sobre presunción de inocencia. Como acertadamente expresa, en lo pertinente, el Prof. Ernesto Chiesa:(3)
La presunción de inocencia es una norma de derecho probatorio sobre obligación de presentar evidencia y obligación de persuadir. Es una norma fundamental. Pero es insuficiente y de poco valor en cuanto a la determinación de los derechos del acusado en la zona de detención preventiva. Iniciada la acción penal con la determinación de causa probable para el arresto, el Estado tiene razones de mucho peso para tomar medidas que tiendan a asegurar que el imputado no ha de escapar y ha de comparecer a juicio, y hasta para tomar medidas de protección social en ciertos casos. La presunción de inocencia protegerá al acusado en el juicio, pero no será obstáculo para que el Estado *285limite de alguna manera la libertad del imputado mientras es sometido a juicio. (Enfasis suplido.)(4)
En cuanto al segundo de los planteamientos —esto es, que la limitación impuesta de mil dólares ($1,000), como contribución máxima que un ciudadano le puede hacer a un partido político para la campaña del referéndum, viola el derecho de los ciudadanos a la libre expresión— la situa-ción resulta ser análoga.
La razón, fundamento o propósito legislativo detrás de la acción de la Asamblea Legislativa fijando “topes” para la contribución que una persona, natural o jurídica, le pueda hacer a un partido político en particular en relación con una campaña política resulta ser obvia. Se persigue con dicha disposición estatutaria evitar que personas adinera-das o poderosas corporaciones, con posterioridad a una campaña política, puedan ejercer presión indebida sobre los partidos, o los políticos, a los cuales le facilitaron gran-des sumas de dinero antes, y durante, la campaña, con el objetivo de que éstos le concedan favores.
Es por ello que resulta, particularmente, irónico que sea el Partido Popular Democrático el que impugne, en los re-cursos ante nuestra consideración, la constitucionalidad de esa disposición estatutaria. Dicho partido político, en sus comienzos en la década de los cuarenta (40), tenía como lemas principales, entre otros, el de “vergüenza contra dinero”; “no vendas tu voto a los ‘colmillú’ etc. Hoy en día parece ser que dichos lemas, y actitudes, han quedado atrás olvidados.
Dicha disposición estatutaria, repetimos, tiene el propó-sito o interés principal de evitar que personas, o corpora-ciones, poderosas y adineradas controlen el proceso político puertorriqueño. La eliminación o invalidación de la misma, a nuestra manera de ver las cosas, representaría regresar a una etapa o época, ciertamente triste y bochor-*286nosa, que ya superamos como pueblo; hecho del cual nos debemos sentir, todos, orgullosos.
Estamos conscientes de que se aduce, en apoyo de la impugnación del referido tope o limitación, la decisión que emitiera el Tribunal Supremo de los Estados Unidos en el caso de Citizens Against Rent Control v. Berkeley, 454 U.S. 290 (1981); caso en el cual dicho alto Foro federal resolvió que un “tope” de doscientos cincuenta dólares ($250), que una ciudad estadounidense había impuesto en relación con la celebración de un referéndum, violaba el derecho a la libertad de expresión de los ciudadanos de dicha ciudad. Debe destacarse el hecho de que una lectura de la referida decisión demuestra que el Supremo nacional entendió —que aun cuando dicho tope, de ordinario, no resulta vio-latorio del derecho de expresión y que el establecimiento de estos topes tiene el propósito de preservar la pureza del procedimiento electoral— dado el hecho de que la ley allí en controversia exigía la publicación de los nombres de las personas que contribuyeran a la campaña con sumas ma-yores que las allí permitidas,(5) no existía el riesgo o peligro de que la pureza del referéndum allí en controversia se afectara. En otras palabras, el Supremo federal entendió que los disclosure requirements contenidos en la ordenanza allí impugnada contituían suficientes medidas de preven-ción (prophylaxis) para dispersar cualquier apariencia o percepción de corrupción. Ese, a nuestro juicio, fue el factor principal y determinante en la decisión emitida en el citado caso de Citizens Against Rent Control v. Berkeley, ante.
La situación hoy ante nuestra consideración es clara-mente distinta a la del caso de Citizens Against Rent Control v. Berkeley, ante, lo que hace que el mismo pueda y deba ser distinguido del caso de epígrafe. En primer lugar, tan reciente como el pasado 8 de septiembre de 1994, este *287Tribunal resolvió, en un incidente interlocutorio dentro del presente caso,(6) que —para efectos de la aplicación al re-feréndum en controversia de una disposición de la Ley Electoral de Puerto Rico,(7) que por sus propios términos únicamente es aplicable a las elecciones generales— no existía diferencia alguna en nuestra jurisdicción entre la celebración de un referéndum y una elección general. Cobra importancia, en consecuencia, el hecho de que en el caso de Citizens Against Rent Control v. Berkeley, ante, el Supremo federal resolvió que la violación al derecho de ex-presión no se daba cuando se trataba de una elección general. Por otro lado, no es, ni sería, la primera vez en que este Tribunal, en protección de los derechos de la ciu-dadanía en general “posterga” un derecho individual pro-tegido por la Constitución. Un buen, y reciente, ejemplo de ello lo es la decisión que este Foro emitiera en Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993); caso en que el Tribunal obvió derechos tales como el de la libre asociación, la libertad de movimiento, etc., en protec-ción de la seguridad, y bienestar general, de los ciudadanos de una urbanización que cerraron los accesos a la misma.
En resumen, siendo el propósito legislativo, detrás de la disposición estatutaria que impone un “tope” a las contri-buciones que los ciudadanos le puedan hacer a un partido político en el referéndum en controversia, la de preservar la pureza del derecho al sufragio en Puerto Rico, somos del criterio que la validez de dicha disposición estatutaria puede ser sostenida en cualquier foro judicial; esto es, te-nemos plena confianza en que el Supremo federal, de serle planteado el asunto, sostendrá la validez de la misma, da-dos los hechos particulares envueltos en el presente caso. De todas formas, estamos en disposición de “corremos” ese riesgo. Preferimos, mil veces, ser revocados a reinstalar en *288Puerto Rico el bochornoso procedimiento de la compra de influencias políticas por parte de los ricos y poderosos.
En cuanto al tercer señalamiento —esto es, de que la Ley Habilitadora adolece del defecto constitucional de pre-sentar al electorado más de tres (3) proposiciones en un mismo referéndum; en específico, a los efectos de que la proposición sobre la limitación de los términos a los miem-bros de la Asamblea Legislativa, a los alcaldes y al Gober-nador envuelve tres (3) asuntos diferentes en lugar de uno (1)— se aduce, tanto por los apelantes como en la opinión mayoritaria que emite el Tribunal declarando inconstitu-cional dicha proposición, que ello es así por cuanto un elector podría querer “favorecer la limitación de los términos en cuanto a uno (1) o dos (2) de los cargos y no en cuanto a todos”.(8)
La proposición que limita los términos a los cuales puede ser electo el Gobernador, los miembros de la Asam-blea Legislativa y los alcaldes no es inconstitucional. La Mayoría, acogiendo la errónea posición sostenida por los apelantes, resuelve que la misma viola la disposición cons-titucional, contenida en la Sec. 1 del Art. VII de la Consti-tución, supra, ed. 1982, pág. 380, que establece, en lo per-tinente, que “[c]ada proposición de enmienda deberá votarse separadamente y en ningún caso se podrá someter más de tres proposiciones de enmienda en un mismo referéndum”. (Enfasis suplido.) Sostiene la Mayoría, en síntesis y en lo pertinente, que la proposición relativa a la limitación de términos, contenida en la Ley Habilitadora, es inconstitucional “al presentar tres proposiciones de en-mienda como una sola”. ¿Es ello correcto? Entendemos que no. Veamos por qué.
De entrada, debe señalarse que el historial y el debate habido en la Asamblea Constituyente respecto a esta dis-posición, y parte, específica de la Constitución no resulta de mucha ayuda. Dicho de otra forma, y como reconoce la *289Opinión mayoritaria, los miembros de la Asamblea Consti-tuyente no “definieron” ni “explicaron”, el término “propo-sición” utilizada en la antes mencionada Sec. 1 del Art. VII de la Constitución.
Esa, posiblemente, sea la razón por la cual la mayoría de los integrantes del Tribunal reconoce que la determina-ción que haga un tribunal, respecto a esta cuestión, de-pende de la evaluación individual que haga ese foro “de la naturaleza particular de las proposiciones bajo su consideración”. La mayoría de los integrantes del Tribunal, haciendo una “interpretación personal”, de las proposicio-nes ante nos resuelve, como hemos visto, que la enmienda propuesta sobre limitación de términos no constituye una única proposición sino que envuelve tres (3) asuntos. Dicha acomodaticia “interpretación personal” nos hace recordar, no sabemos por qué, lo expresado por Ortega y Gasset a los efectos de que “yo soy yo y mis circunstancias”.
La terminología utilizada al redactarse una constitu-ción, por necesidad, es una de tipo general y abarcadora ya que sus disposiciones pretenden cubrir una gama de situa-ciones y el futuro de un pueblo. Es por eso que los tribuna-les al interpretar las mismas lo hacen, de ordinario, en forma liberal en lugar de restrictiva y taxativamente. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, págs. 4 — 5. Ese, precisamente, debe ser el “norte rector” de este Tribunal al interpretar las disposiciones en controversia de la Sec. 1 del Art. VII de la Constitución, supra. Debe recordarse que la celebración de un referéndum, con el propósito de en-mendar mía constitución, es un evento no sólo poco usual y extraordinario sino que sumamente costoso que este pueblo no puede darse el lujo de celebrar una y otra vez.
Es por ello que la regla general imperante en aquellas jurisdicciones estatales que contienen disposiciones simila-res a la aquí en controversia, como correctamente señala el *290Procurador General en su comparecencia, es a los efectos de que una proposición de enmienda constitucional es válida, aun cuando la misma envuelva más de un (1) asunto, siem-pre que los asuntos incluidos en la misma sean germanos y que éstos persigan el mismo propósito general. Véanse: Milwaukee Alliance, etc. v. Elections Bd., etc., 317 N.W.2d 420 (1982); City of Raton v. Sproule, 429 P.2d 336 (N.M. 1967). Y es que es lógico que ello así sea. La norma general antes expuesta tiene el obvio propósito de evitar que el Gobierno tenga que celebrar varios plebiscitos, con el costo que ello conlleva, para enmendar la Constitución respecto a asun-tos relacionados que tengan el mismo propósito.
En la cuestión hoy ante nuestra consideración, resulta irrefutable el hecho de que la proposición en controversia persigue y tiene un sólo propósito general: el de limitar los términos de los principales funcionarios que el pueblo elige en la elección general que se celebra cada cuatro (4) años en el País; esto es, el Gobernador, los miembros de la Asamblea Legislativa y los alcaldes. Nada más lógico y razonable. Resulta, inclusive, curioso que la jurisprudencia que, en apoyo de su errónea conclusión cita la Mayoría, sostiene nuestra conclusión. De una lectura de los casos citados en la Opinión mayoritaria se desprende que el cri-terio rector en estas situaciones lo es la "singularidad del propósito de la enmienda”.
El argumento de la Mayoría, a los efectos de que dicha proposición es inconstitucional por razón de que podría existir un elector que quisiera votar afirmativamente para limitar la reelección en uno de los cargos y negativamente en cuanto a otros de los cargos allí mencionados, no sólo es especulativo y erróneo sino que el mismo nos lleva a un absurdo. En primer lugar no existe prueba fehaciente ante el foro judicial de la existencia de ese “elector”. La parte demandante no presentó prueba sobre ello ante el foro de instancia. En segundo término, siempre podrá existir un elector que no está de acuerdo con todo lo que se propone *291en una proposición como la impugnada. Meramente a ma-nera de ejemplo, señalamos que si la proposición en su forma actual fuera solitariamente sometida ante la consi-deración del pueblo en un referéndum, siempre podrá exis-tir un elector que, digamos, esté de acuerdo con la idea de la limitación propiamente de los términos pero no esté de acuerdo en cuanto al número específico propuesto de los términos —esto es, dos (2) o tres (3)— por los cuales se pretende limitar dicha reelección. Dicho de otra forma, bajo el argumento y razonamiento esbozado por la Mayo-ría, en apoyo de su equivocada conclusión de que la propo-sición en controversia es inconstitucional, siempre existiría el problema del logrolling.(9)
En relación con el cuarto señalamiento de inconstitucio-nalidad —a los efectos de que el esquema financiero que contiene la mencionada Ley Habilitadora es alegadamente inconstitucional debido a que no le asigna fondos a los par-tidos políticos y por razón dé que discrimina contra agru-paciones que no cualifican como partidos políticos— pro-cede que se enfatice el hecho de que el mismo es completamente inmeritorio. Respecto al alegado discrimen de las agrupaciones cívicas en específico, basta con señalar que, como correctamente señala el Procurador General en su comparecencia, nuestra “historia electoral revela que el Estádo siempre ha delegado en los partidos políticos reco-nocidos para que en unión a la agencia electoral del Estado administre los procesos electorales”, habiendo ello sido siempre así “en todos los referéndums y plebiscitos [celebrados] antes y después de la Constitución”; la validez de cuya situación, y actuación, siempre ha sido sostenida por este Tribunal. Véanse: P.R.P. v. E.L.A, 115 D.P.R. 631 *292(1984); P.P.D. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980).
Respecto al señalamiento de inconstitucionalidad por razón de que la mencionada Ley Habilitadora no le asigna fondos a los partidos políticos existentes en Puerto Rico, dicho planteamiento podría haber tenido alguna validez antes de la Opinión per curiam que este Tribunal emitiera —a nuestro juicio, en forma prematura— el pasado 8 de septiembre de 1994 en el caso ante nuestra consideración. Recordaremos que mediante la referida Opinión per cu-riam el Tribunal confirmó una resolución interlocutoria que había emitido el tribunal de instancia prohibiéndole a las agencias del Gobierno publicar anuncios sin el permiso de la Comisión Estatal de Elecciones; decisión que es ya final y firme.
Decimos lo anterior debido al hecho de que no hay duda de que, si las agencias del Gobierno estuvieran actual-mente publicando anuncios sobre los alegados logros del Gobierno, los partidos políticos de oposición podrían estar en desventaja y podrían tener derecho a que se les conce-dieran fondos públicos para refutar dicha campaña gubernamental. Eliminada, sin embargo, la posibilidad de publicación indiscriminada de anuncios por parte de las agencias del Gobierno, desaparece totalmente la necesidad de concederle fondos públicos a los partidos políticos de oposición. Esto es, todos los partidos políticos reconocidos están en igualdad de condiciones. La única “parte” que está autorizada a gastar fondos públicos en la campaña del re-feréndum lo es la Comisión Estatal de Elecciones, la cual es neutral. Debe recordarse, por último, que la Ley Habili-tadora permite que los partidos políticos lleven a cabo la campaña que entiendan pertinente siempre que sea con sus propios fondos.
Es por ello que resulta verdaderamente sorprendente la acción que toma el Tribunal en el día de hoy respecto a este asunto. No hay duda de que la Mayoría está consciente de *293la corrección del antes señalado argumento’, esto es, que no hay necesidad alguna de proveerle fondos públicos a los partidos políticos en estos momentos. Sin embargo, y en un acto nunca antes visto de “legislación judicial” y obvia-mente conscientes de que su acción causará desasosiego y escaramuzas a nivel de la Comisión Estatal de Elecciones, lo cual tendrá la consecuencia inescapable de desestabilizar la celebración del referéndum, le ordena a la referida Co-misión: a abandonar la campaña neutral de información y orientación que en cumplimiento de la Ley Habilitadora venía llevando a cabo; a darle “participación plena, directa y efectiva a los Comisionados Electorales en todas las eta-pas de la campaña [de información], particularmente en su contenido” (Opinión mayoritaria, pág. 230); a “divulgar de forma masiva unos mensajes educativos donde se les expli-que a todos los electores el significado de las enmiendas y las razones para votar a favor y en contra de cada una de ellas” (énfasis suplido.) id., pág. 203; en cuya gestión “la Comisión Estatal deberá gastar cantidades iguales para la divulgación de las razones a favor y en contra de cada una de las enmiendas propuestas”, (énfasis suplido.) id., pág. 230, y a darle participación “a las agrupaciones que hayan acreditado su interés en participar en el proceso electoral” (id.). “Cosas raras veredes”, dijo algún filósofo en forma chistosa.
H-I b-i h-i
El zigzagueante y erróneo curso de acción que ha se-guido el Tribunal a través de todas las diferentes etapas del presente caso —actuación que culmina en el día de hoy, repetimos, con la determinación de inconstitucionalidad parcial de la Ley Habilitadora y con el asombroso acto de legislación judicial que se lleva a efecto en la parte final de la Opinión mayoritaria emitida— conlleva, no hay duda, un mensaje claro y preciso a las restantes Ramas del Go-*294bierno de Puerto Rico. La mayoría de los integrantes del Tribunal ha dejado hoy claramente establecido que en-tiende que tiene el poder último en nuestro País y que está en disposición de enmendar, rehacer y deshacer —a su an-tojo y capricho— el fruto o producto final del trabajo y labor de las Ramas Ejecutiva y Legislativa de nuestro Gobierno. Esto es, en el día de hoy el Tribunal hace alarde del “mo-llero judicial”, que entiende posee y que obviamente está en disposición de utilizar, respecto a las labores y funciones que la Constitución expresamente delega en el Poder Ejecu-tivo y la Rama Legislativa. Resulta verdaderamente lamentable que ello haya sucedido.

 Ello ya lo habíamos pronosticado el pasado 2 de septiembre de 1994. Expre-samos entonces, en lo pertinente, que:
“La determinación mayoritaria que hoy se hace por el Tribunal constituye, a nuestro juicio, aviso suficiente para el “buen entendedor” —aquél para quien “con pocas palabras basta”— de que la mayoría de los integrantes del Tribunal, con toda probabilidad, ya decidió declarar inconstitucional la Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. see. 956 et seq.), conocida como la Ley Habilitadora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994 (en adelante Ley Habili-tadora del Referéndum de 1994) y lo enmendar judicialmente la misma a su antojo, y que todo lo que falta es^ meramente que la Mayoría plasme por escrito dicha deter-minación mayoritaria.” (Énfasis suplido y en el original.) P.P.D. v. Gobernador I, 136 D.P.R. 861, 873 (1994).


 Resumen que hacemos con el único propósito de no hacer muy extensa la ponencia.


 E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 447.


 La alegación respecto a que dicha propuesta enmienda constituye un “castigo cruel e inusitado” es tan inmeritoria que no vale la pena discutirla.


 La ley habilitadora del referéndum en controversia en el caso de Citizens Against Rent Control v. Berkeley, 454 U.S. 290 (1981), a pesar de que establecía un tope de doscientos cincuenta dólares ($250), exigía que el nombre de toda persona que contribuyera con más de cincuenta dólares ($50) fuera publicado.


 P.P.D. v. Gobernador II, 136 D.P.R. 917 (1994).


 Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3361.


 Véase Opinión mayoritaria, pág. 221.


 Nos abstenemos de discutir, en los méritos, el señalamiento de los apelantes de logrolling relativo a la enmienda referente al aumento en la composición numé-rica del Tribunal Supremo. Dicho señalamiento es tan obviamente frívolo que ni aun la mayoría de los integrantes del Tribunal, la cual ha sido bastante osada en la disposición del presente recurso, se ha atrevido a considerarlo meritorio.